DETAILED ACTION
Claims 1-18 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 6/7/2021. These filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Drawings
The drawings filed on 3/9/2021 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 7-12 are directed to a process, and claims 1-6 and 13-18 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receive…a user input indicative of a maximum percentage of deal­redeeming appointments allowed to be scheduled at a merchant in a given period relative to a total number of appointments in the given period, wherein the deal-redeeming appointments are appointments in which a consumer obtains a service at the deal-redeeming appointment at a reduced cost in comparison to a non-discounted appointment,” “maintain… the scheduling data received from the merchant devices and the consumer devices,” “receive a request… to schedule a deal-redeeming appointment at the merchant,” “in response to the request from the consumer device, access … first availability data associated with the merchant for a particular time period,” “determine that scheduling a deal-redeeming appointment during the particular time period would result in exceeding the maximum percentage of deal-redeeming appointments allowed to be scheduled during the particular time period,” “generate second availability data representing only a subset of the first availability data such that scheduling a deal-redeeming appointment according to the second availability data would not result in exceeding the maximum percentage of deal-redeeming appointments allowed to be scheduled during the particular time period,” and “further in response to the request from the consumer device, provide… the second availability data representing only a subset of the first availability data.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “An apparatus for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:,” (computer system and processor); “receive from a merchant device, a user input,” (sending and receiving information over a network) “via a user interface,” (computer display). Claim 7 recites substantially similar language and Examiner asserts the same analysis in regard to claim 11. Claim 13 recites the additional elements of: “A computer program product for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions to.” Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [00106]-[00117]). The recited computer elements and functions that are applied to the abstract idea in the claims are “An apparatus for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:,” (computer system and processor); “receive from a merchant device, a user input,” (sending and receiving information over a network); “via a user interface,” (computer display). Claim 7 recites substantially similar language and Examiner asserts the same analysis in regard to claim 11. Claim 13 recites the additional elements of: “A computer program product for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions to.”  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-6, 8-12, and 14-18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-6, 8-12, and 14-18 further narrow the abstract idea. Claims 2-4, 6, 8-10, 12, 14-16, and 18 recite additional elements related to sending and receiving information over a network and do not render the abstract idea eligible. 
Regarding claims 1-6 and 13-18 the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [00106]-[00117]).
Regarding claims 7-12, the claims recite a method that is substantially similar to the method that is performed by the system recited in claims 1-6 and are rejected for the same reasons put forth in regard to claims 1-6. 
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0030002 to Bous et al. (hereafter referred to as Bous) in view of U.S. Patent Application Publication Number 2012/0150603 to Bennett et al. (hereafter referred to as Bennett) in further view of U.S. Patent Number 7693736 to Chu et al. (hereafter referred to as Chu).
As per claim 1, Bous teaches:
An apparatus for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: (Paragraph Number [0036] teaches an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. Paragraph Number [0037] teaches the basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server. Paragraph Number [0042] teaches the components necessary to both sense the particular situation and transmit the particular state to a separate receiving device may differ from the basic components set forth above relative to a computer.  A local store may have a computer system that provides situation information of a listing of customers that have not had a haircut for over 6 months, or not had a teeth cleaning for over a year.  Situation information may also be received from other bureaus and relate to other general information such as when it last rained in particular zip codes.  The situation information may be viewed as a filter for the advertisement. Paragraph Number [0094] teaches the credit card network routes the transaction to the issuing bank 1106, which approves or declines the transaction and passes transaction results back to the merchant through the credit card network, the acquiring bank's processor, and the gateway. (This teaches routing transaction information between devices in a network)).
wherein the deal-redeeming appointments are appointments in which a consumer obtains a service at the deal-redeeming appointment at a reduced cost in comparison to a non-discounted appointment (Paragraph Number [0010] teaches the offer can include a button to make a reservation for a restaurant, order photo prints in advance so they are ready before the user arrives, select a color or options for a product, schedule an appointment with a particular employee (such as a barber), and so forth.  These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example). Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot).
receive a request from a consumer device to schedule a deal-redeeming appointment at the merchant (Paragraph Number [0010] teaches the offer can include a button to make a reservation for a restaurant, order photo prints in advance so they are ready before the user arrives, select a color or options for a product, schedule an appointment with a particular employee (such as a barber), and so forth.  These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example). Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot).
in response to the request from the consumer device, access from the scheduling database, first availability data associated with the merchant for a particular time period (Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount. (See also Paragraph Number [0080]). (See also Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419])).
generate second availability data representing only a subset of the first availability data (Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount. (See also Paragraph Number [0080]). (See also Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419])).	further in response to the request from the consumer device, provide via a user interface, the second availability data representing only a subset of the first availability data (Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount. (See also Paragraph Number [0080]). (See also Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419]). (Examiner asserts that the reduced number of available time slots constitutes a subset as not all available slots are offered)).
Bous does not explicitly teach the following limitations which are taught by Bennett:
maintain on the scheduling database, the scheduling data received from the merchant devices and the consumer devices (Paragraph Number [0272] teaches selling channel systems also generate queries in a number of, ways with or without interaction through a web client (user interface).  Automatic data gathering between participants in the selling channel will permit an application (based on a toolkit) to automatically (1) place or suggest placing orders to replenish inventory, (2) identify new product offerings, (3) suggest pricing changes, (4) facilitate just in time delivery, (5) identify and/or maintain appropriate inventory levels, (6) suggest or carry out changes or additions to advertising and promotional programs, (7) schedule release of upgraded or superseding products, etc. Competing selling channel systems may also be queried (automatically or otherwise) to gather public information regarding competing product lines.  Such information may be used to supplement the automatic processes identified in items 1-7 above, for example.  A toolkit underlying the MSIS simplifies preparation of application software to carry out such and other processes.  Such application software may run on any or all system(s) within a sales channel.  In fact, such application software, or portions thereof, may be placed at many locations within a single organization to carry out internal, enterprise sales functions. (See also Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419])).
Both Bous and Bennett are directed to merchant scheduling, planning, and customer analytics. Bous discloses scheduling appointments based on deals offered to customers for particular available time periods available to both the merchant and customer and regularly updating the deal offering database both with updated deals and updated appointment availabilities. Bennett improves upon Bous by disclosing customer and merchant interfaces that communicate with each other to coordinate deal offers and scheduling that identify specific merchants in the communication. One of ordinary skill in the art would be motivated to further include customer and merchant interfaces that communicate with each other to coordinate deal offers and scheduling that identify specific merchants in the communication, to efficiently establish two way communication between a specific merchant to better facilitate scheduling.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of scheduling appointments based on deals offered to customers for particular available time periods available to both the merchant and customer and regularly updating the deal offering database both with updated deals and updated appointment availabilities in Bous to further utilize customer and merchant interfaces that communicate with each other to coordinate deal offers and scheduling that identify specific merchants in the communication as disclosed in Bennett, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Bous and Bennett teaches merchant availability information and previously scheduled deal-redeeming appointments, but does not explicitly teach a maximum number percentage of appoints that can be scheduled in a particular time frame which is taught by the following citations from Chu:
receive from a merchant device, a user input indicative of a maximum percentage of deal-redeeming appointments allowed to be scheduled at a merchant in a given period relative to a total number of appointments in the given period, (Col. 10 line 57 - Col. 11 line 13 and FIG. 6 depicts a screen shot of a further condensed availability schedule for all participants 600 over the duration of the recurring meeting. The total availability of all participants can be represented in a total availability field 604.  The total availability field 604 can be read with the assistance of a key 608 similar to the key 504 described above.  The total availability field 604 displays a total percent availability for all participants at any given time slot over the duration of the recurring meeting. Total participant availability for a recurring meeting time can be determined based on the accumulation of statistics for each participant's availability for the recurring meeting time.  Total participant availability for a recurring meeting may be determined by dividing the total number of scheduled availabilities for all of the recurring meetings by the total number of participants invited to all of the recurring meetings.).  (See Bous Paragraph Numbers [0010], [0084], and [0112] and Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419] for teachings in regard to merchant availability information and previously scheduled deal-redeeming appointments).
determine that scheduling a deal-redeeming appointment during the particular time period would result in exceeding the maximum percentage of deal-redeeming appointments allowed to be scheduled during the particular time period (Col. 10 line 57 - Col. 11 line 13 and FIG. 6 depicts a screen shot of a further condensed availability schedule for all participants 600 over the duration of the recurring meeting. The total availability of all participants can be represented in a total availability field 604.  The total availability field 604 can be read with the assistance of a key 608 similar to the key 504 described above.  The total availability field 604 displays a total percent availability for all participants at any given time slot over the duration of the recurring meeting. Total participant availability for a recurring meeting time can be determined based on the accumulation of statistics for each participant's availability for the recurring meeting time.  Total participant availability for a recurring meeting may be determined by dividing the total number of scheduled availabilities for all of the recurring meetings by the total number of participants invited to all of the recurring meetings.).  (See Bous Paragraph Numbers [0010], [0084], and [0112] and Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419] for teachings in regard to merchant availability information and previously scheduled deal-redeeming appointments)).
such that scheduling a deal-redeeming appointment according to the second availability data would not result in exceeding the maximum percentage of deal-redeeming appointments allowed to be scheduled during the particular time period (Col. 10 line 57 - Col. 11 line 13 and FIG. 6 depicts a screen shot of a further condensed availability schedule for all participants 600 over the duration of the recurring meeting. The total availability of all participants can be represented in a total availability field 604.  The total availability field 604 can be read with the assistance of a key 608 similar to the key 504 described above.  The total availability field 604 displays a total percent availability for all participants at any given time slot over the duration of the recurring meeting. Total participant availability for a recurring meeting time can be determined based on the accumulation of statistics for each participant's availability for the recurring meeting time.  Total participant availability for a recurring meeting may be determined by dividing the total number of scheduled availabilities for all of the recurring meetings by the total number of participants invited to all of the recurring meetings.).  (See Bous Paragraph Numbers [0010], [0084], and [0112] and Bennett Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419] for teachings in regard to merchant availability information and previously scheduled deal-redeeming appointments)).
The combination of Bous and Bennett and Chu are directed to merchant scheduling, planning, and customer analytics. The combination of Bous and Bennett discloses an iterative merchant discount and scheduling system that analyzes availability and scheduling of resources relating to a merchant. Chu improves upon the combination of Bous and Bennett by disclosing analysis of scheduling of appointments to determine a higher or lower likelihood of scheduling appointments and total percentage availability of time slots. One of ordinary skill in the art would be motivated to further include analysis of scheduling of appointments to determine a higher or lower likelihood of scheduling appointments and total percentage availability of time slots, to efficiently optimize use of deals in appointment scheduling by analyzing data and then making appropriate changes.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify an iterative merchant discount and scheduling system that analyzes availability and scheduling of resources relating to a merchant in the combination of Bous and Bennett to further utilize analysis of scheduling of appointments to determine a higher or lower likelihood of scheduling appointments and total percentage availability of time slots as disclosed in Chu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Bous teaches:
A computer-implemented method for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the computer-implemented method comprising (Paragraph Number [0036] teaches an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. Paragraph Number [0037] teaches the basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server. Paragraph Number [0042] teaches the components necessary to both sense the particular situation and transmit the particular state to a separate receiving device may differ from the basic components set forth above relative to a computer.  A local store may have a computer system that provides situation information of a listing of customers that have not had a haircut for over 6 months, or not had a teeth cleaning for over a year.  Situation information may also be received from other bureaus and relate to other general information such as when it last rained in particular zip codes.  The situation information may be viewed as a filter for the advertisement. Paragraph Number [0094] teaches the credit card network routes the transaction to the issuing bank 1106, which approves or declines the transaction and passes transaction results back to the merchant through the credit card network, the acquiring bank's processor, and the gateway. (This teaches routing transaction information between devices in a network)).
The remainder of the claim limitations are substantially similar to those found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 13, Bous teaches:
A computer program product for modifying a scheduling database to reflect scheduling data received via a network from a plurality of merchant devices and consumer devices, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer­executable program code instructions comprising program code instructions to (Paragraph Number [0036] teaches an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. Paragraph Number [0037] teaches the basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server. Paragraph Number [0042] teaches the components necessary to both sense the particular situation and transmit the particular state to a separate receiving device may differ from the basic components set forth above relative to a computer.  A local store may have a computer system that provides situation information of a listing of customers that have not had a haircut for over 6 months, or not had a teeth cleaning for over a year.  Situation information may also be received from other bureaus and relate to other general information such as when it last rained in particular zip codes.  The situation information may be viewed as a filter for the advertisement. Paragraph Number [0094] teaches the credit card network routes the transaction to the issuing bank 1106, which approves or declines the transaction and passes transaction results back to the merchant through the credit card network, the acquiring bank's processor, and the gateway. (This teaches routing transaction information between devices in a network)).
The remainder of the claim limitations are substantially similar to those found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 8, and 14, the combination of Bous, Bennett, and Chu teaches each of the limitations of claims 1, 7, and 13 respectively. 
In addition, Bous teaches:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: receive from the merchant device, scheduling data comprising days and times available for appointments, and a time interval on which a consumer can schedule an appointment for the service, wherein the first availability data is derived from the scheduling data (Paragraph Number [0010] teaches the offer can include a button to make a reservation for a restaurant, order photo prints in advance so they are ready before the user arrives, select a color or options for a product, schedule an appointment with a particular employee (such as a barber), and so forth.  These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example). Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot).
As per claims 3, 9, and 15, the combination of Bous, Bennett, and Chu teaches each of the limitations of claims 1 and 2, 7 and 8, and 13 and 14 respectively. 
In addition, Bous teaches:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: receive from the merchant device, updated scheduling data reflecting appointments scheduled as non-discounted appointments, wherein the second availability data is generated based on the updated scheduling data (Paragraph Number [0010] teaches the offer can include a button to make a reservation for a restaurant, order photo prints in advance so they are ready before the user arrives, select a color or options for a product, schedule an appointment with a particular employee (such as a barber), and so forth.  These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example). Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot)
As per claims 4, 10, and 16, the combination of Bous, Bennett, and Chu teaches each of the limitations of claims 1, 7, and 13 respectively. 
In addition, Bous teaches:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: receive from the consumer device, scheduling data indicative of scheduling of a deal­redeeming appointment (Paragraph Number [0010] teaches the offer can include a button to make a reservation for a restaurant, order photo prints in advance so they are ready before the user arrives, select a color or options for a product, schedule an appointment with a particular employee (such as a barber), and so forth.  These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example). Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot).
Bous does not explicitly teach the following limitations which are taught by Bennett:
transmit the scheduling data indicative of scheduling of a deal-redeeming appointment to the merchant device (Paragraph Number [0272] teaches selling channel systems also generate queries in a number of, ways with or without interaction through a web client (user interface).  Automatic data gathering between participants in the selling channel will permit an application (based on a toolkit) to automatically (1) place or suggest placing orders to replenish inventory, (2) identify new product offerings, (3) suggest pricing changes, (4) facilitate just in time delivery, (5) identify and/or maintain appropriate inventory levels, (6) suggest or carry out changes or additions to advertising and promotional programs, (7) schedule release of upgraded or superseding products, etc. Competing selling channel systems may also be queried (automatically or otherwise) to gather public information regarding competing product lines.  Such information may be used to supplement the automatic processes identified in items 1-7 above, for example.  A toolkit underlying the MSIS simplifies preparation of application software to carry out such and other processes.  Such application software may run on any or all system(s) within a sales channel.  In fact, such application software, or portions thereof, may be placed at many locations within a single organization to carry out internal, enterprise sales functions. (See also Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419])).
update the first availability data and the second availability data. (Paragraph Number [0272] teaches selling channel systems also generate queries in a number of, ways with or without interaction through a web client (user interface).  Automatic data gathering between participants in the selling channel will permit an application (based on a toolkit) to automatically (1) place or suggest placing orders to replenish inventory, (2) identify new product offerings, (3) suggest pricing changes, (4) facilitate just in time delivery, (5) identify and/or maintain appropriate inventory levels, (6) suggest or carry out changes or additions to advertising and promotional programs, (7) schedule release of upgraded or superseding products, etc. Competing selling channel systems may also be queried (automatically or otherwise) to gather public information regarding competing product lines.  Such information may be used to supplement the automatic processes identified in items 1-7 above, for example.  A toolkit underlying the MSIS simplifies preparation of application software to carry out such and other processes.  Such application software may run on any or all system(s) within a sales channel.  In fact, such application software, or portions thereof, may be placed at many locations within a single organization to carry out internal, enterprise sales functions. (See also Paragraph Numbers [0299], [0319], [0327], [0403], [0408], [0411], [0412], [0414], and [0419])).
A person of ordinary skill would have been motivated to combine these references as described in regard to claim 1.
As per claims 5, 11, and 17, the combination of Bous, Bennett, and Chu teaches each of the limitations of claims 1, 7, and 13 respectively. 
In addition, Bous teaches:
wherein the second availability data excludes appointment times for which a deal-redeeming appointment cannot be scheduled, according to the maximum percentage of deal-redeeming appointments allowed to be scheduled (Paragraph Number [0084] teaches if the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity).
As per claims 6, 12, and 18, the combination of Bous, Bennett, and Chu teaches each of the limitations of claims 1, 7, and 13 respectively. 
In addition, Bous teaches:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: reduce the second availability data by excluding at least one of a day of the week or time of the week for which a deal-redeeming appointment can be scheduled (Paragraph Number [0084] teaches once the user receives a specific offer, it would be very helpful for an office such as a dental office to know whether that offer has been accepted such that they can schedule that particular time slot.  Thus, in this case, it would be preferable that a simple dialog be established as is shown in FIG. 2B in which the user can opt to accept the proposed appointment.  If the user accepts the appointment, then other options become available, such as notifying other users who receive the offer, but perhaps have not responded, that the offer is no longer available.  Thus, conflict management processes may be in place in order to prevent a person from seeing an offer and attempting to accept the offer wherein the offer is no longer available.  In this regard, a dialog may ensue in which alternate available time slots or offerings may be presented to the user once they are engaged with a particular opportunity, for example to receive a teeth cleaning appointment.  Then, when the user proceeds to actually attending the appointment and receiving their teeth cleaning, the system will provide a discount to the user, and the processing that occurs at the dental office, hair salon, and so forth, is again no different inasmuch as the individuals are concerned but the user will receive notification of a rebate or discount.  In this regard, there is no specific requirement of a rebate or discount being offered, but may be offered as a further inducement to encourage the user to fill the particular time slot).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/SHELBY A TURNER/Primary Examiner, Art Unit 3619